DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term "moving module" in claims 1, 3-5, 9, 14-16 is not properly described in the specification.   The term “multi-point temperature control machine “ 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant fails to disclose and clearly link corresponding structure for the terms “moving module” in claims 1, 3-5, 9, 14-16 and “multi-point temperature control machine” in claims 1, 2, 4, 5, 9, 11, 12, 13, 15, 16 and scope of claims cannot be determined.
Response to Arguments
Applicant's arguments filed 12/20/20 have been fully considered but they are not persuasive.  Applicant argues a “moving module” is conventional and well known.  Examiner submits the phrase “moving module” is broad and encompasses almost every movable device under the sun.  As pointed out, by Applicant, a “moving module” could be a conveyor or motor.  With all due respect, the specification does not identify any structure which would clarify what is meant by the phrase “moving module” including a conveyor or motor.  In addition, the specification does not include any structure as to how the moving module connects the adjacent heating modules together when LCD panels have the same characteristic parameter or separate when LCD panels have different characteristics as claimed.  It does not disclose what “same” or “different” characteristic parameters (i.e. temperature, color, size) are used to determine when to start moving.  In addition, Examiner is unsure of exactly what constitutes a “multi-point temperature control machine.”  Is it a housing/box including two sections/parts wherein there is a plurality of heating and moving modules in each part OR are there only heating modules in one section and only moving modules in the other section.  The specification is replete with descriptions of what the various terms do, but there is no clear linking of any specific structure.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






stf								/SHAWNTINA T FUQUA/February 12, 2021						Primary Examiner, Art Unit 3761